Title: From George Washington to William Pearce, 6 May 1798
From: Washington, George
To: Pearce, William



Mr Pearce,
Mount Vernon 6th May 1798

A few days ago the enclosed a/c was sent in, and others of a similar nature have also been presented. To guard against these afterclaps was the reason why I urged you with so much earnestness to leave no accounts unpaid, of your own contracting.
Why the balance, if just, was left unpaid, when you had money to go to, at pleasure, or why it was referred to Mr Lear to pay, I am unable to say—Some accounts which have been presented, I have caused to be proved; but in the case of Messrs Fosters & May, they have been informed that the account should be transmitted to you for explanation. I request therefore you would let me know

whether the Balance claimed by them is really due—In short, be kind enough to give me such information concerning it as you are possessed of, that the matter may be settled with those Gentlemen; & with it, return their account.
In cradling my Wheat the coming Harvest I wish to catch it in the hand, in the manner practised on the Eastern Shore and other places; but as none of my People have been in the habit of cutting in this way, they might need an Instructor. Would it be in your power to engage a person who understands this business perfectly, and fixing the Cradles, to be here by the 25th June—to be paid by the day while here and for coming & returning—and his reasonable travelling expences?
At any rate I pray you to let me know, and as soon as you conveniently can, if I might depend upon it. Inform me at the same time, if you please, whether the Cradles and Scythe differ in any respect from those which you know I use—and if they do, to inform me in what the difference consists, that I might be preparing again⟨st⟩ Harvest. The Scythe, I presume must be the same, but the fixing of it to the sneed may differ; and the Cradle may vary from the usual kind, by having more, or less fingers—more or less co⟨n⟩ing—&ca—all of which can readily be described in a letter, by a person well acquainted with the two sorts, so as to enable me with the assistance of Mr Stuart, who you know is, from his own account, acquainted with all things to go on in this mode even if you shd not be able to procure me a very skilful hand (for none other I would have sent). I remain Your friend and Hble Servant

Go: Washington

